DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 18 July 2022, claims 1 and 5 have been amended, claims 11 and 12 are newly added, and claims 1-7 and 11-12 remain in the application for further examination and consideration.
The 102 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mino et al (US 2009/0053592 A1). Hereinafter referred to as Mino.
Regarding claim 1, Mino discloses a unit cell (“power generating unit” [0029]) comprising:
a separator (“separator 7” [0030]);
a positive electrode in which a positive electrode active material is applied to a surface of a positive electrode collector (“first electrode 5 has the strip-shaped first current collector 5a and a first active material layer 5b carried on one surface of the current collector” [0030]), and the positive electrode active material is stacked to contact one surface of the separator (“The first active material layer 5b and the second active material layer 6b face each other with the separator interposed therebetween” [0030]); and
a negative electrode in which a negative electrode active material is applied to a surface of a negative electrode collector (“second electrode 6 has the strip-shaped second current collector 6a and a second active material layer 6b carried on one surface of the current collector” [0030]), and the negative electrode active material is stacked to contact the other surface of the separator (“The first active material layer 5b and the second active material layer 6b face each other with the separator interposed therebetween” [0030]),
wherein the negative electrode, the separator, and the positive electrode are stacked and then folded in a zigzag shape (“laminate is formed by folding a strip-shaped electrode group in a zigzag pattern” [0030]) to form a plurality of wrinkles (the curved and bent regions of the laminate comprised of separator 7, first electrode 5, and second electrode 6 in Fig. 1 that are disposed in elements 3 and 4, referred to as “bent portions” elements 9 through 16 in [0032]),
wherein the wrinkles are spaced from one another in a first direction (Fig. 1 – the direction that wrinkles 11, 12, 15, and 16 are spaced apart from wrinkles 9, 10, 13, and 14) between a first end surface (Fig. 1 – the inner surface of 3, “a first terminal 3” [0029]) and a second end surface (Fig. 1 – the inner surface of 4, “a second terminal 4” [0029]),
wherein a top surface (Fig. 1 – the surface of the unit 8 that the top layer of 6, comprising of 6a and 6b, are exposed and form a surface) and a bottom surface (Fig. 1 – the surface of the unit 8 that the bottom layer of 5, comprising of 5a and 5b, are exposed and form a surface) extend between the first end surface and the second end surface (Fig. 1 – the top layer of 6 and the bottom layer of 5 extend in the first direction, which is between the first and second terminals 3 and 4), and
wherein the top surface and the bottom surface are planar (Fig. 1 – the top layer of 6 and the bottom layer of 5 are planar surfaces)
Regarding claim 2, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein the positive electrode active material is applied to only one surface of the positive electrode collector (“carried on one surface of the current collector” [0030]), which faces the separator (active material layer 5b is adjacent to separator 7 in Fig. 1), and the negative electrode collector is applied to only one surface of the negative electrode collector (“carried on one surface of the current collector” [0030]), which faces the separator (active material layer 6b is adjacent to separator 7 in Fig. 1).
Regarding claim 3, Mino discloses all the limitations for the unit cell as set forth in claim 2 above, and wherein the wrinkles formed by folding the negative electrode, the separator, and the positive electrode are continuously formed (“formed by folding a strip-shaped electrode group” [0030]).
Regarding claim 4, Mino discloses all the limitations for the unit cell as set forth in claim 3 above, and wherein a negative electrode overlapping portion at which folding portions of the negative electrode collector overlap and contact each other when the negative electrode collector is folded (Fig. 1, portions pointed out as “negative electrode overlapping portions” in the copy below) and a positive electrode overlapping portion at which folding portions of the positive electrode collector overlap and contact each other when the positive electrode collector are disposed parallel to each other (Fig. 1, portions pointed out as “positive electrode overlapping portions” in the copy below).

    PNG
    media_image1.png
    589
    734
    media_image1.png
    Greyscale

Regarding claim 5, Mino discloses all the limitations for the unit cell as set forth in claim 4 above, and wherein a negative electrode exposing surface of the negative electrode collector, which connects adjacent negative electrode overlapping portions to each other and is exposed to the outside (bent portion 16 Fig. 1), and a positive electrode exposing surface of the positive electrode collector, which connects the adjacent positive electrode overlapping portions to each other and is exposed to the outside (bent portion 17 Fig. 1), form a first surface and a second surface of the unit cell (Fig. 1 where bent portions 16 and 17 are opposite faces of the unit cell, corresponding to a first surface and a second surface respectively), and
a vertical distance between the negative electrode exposing surface and the positive electrode exposing surface is constant (bent portions 16 and 17 in Fig. 1 are in a staggered arrangement with a constant distance or pitch interval between them).
Regarding claim 6, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein one end of the positive electrode collector is not coated with the positive electrode active material to form a positive electrode tab (Fig. 6 where the bottom layer of 52 is uncoated), and one end of the negative electrode collector extends is not coated with the negative electrode active material to form a negative electrode tab (Fig. 6 where the top layer of 55 is uncoated), and
wherein the positive electrode tab and the negative electrode tab are disposed at positions opposite to each other (Fig. 6 where the bottom layer of 52 and the top layer of 55 are of opposite sides of the unit cell in the vertical direction).
Regarding claim 7, Mino discloses a secondary battery manufactured by connecting the plurality of unit cells of claim 1 (“Batteries 1 to 4 and Comparative Battery 1 were evaluated as follows. In the following evaluation test, the number of batteries used for each Battery was five.” [0102]).
Regarding claim 11, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein the positive electrode collector forms the bottom surface (Fig. 1 – the bottom layer of first electrode 5 is the bottom surface of the unit cell) and the negative electrode collector forms the top surface (Fig. 1 – the top layer of second electrode 6 is the top surface of the unit cell).
Regarding claim 12, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein a positive electrode tab (3 Fig. 1, “first terminal” [0028]) connected to the positive electrode (Fig. 1 – first terminal 3 contacts bent portions, or wrinkles, of first electrode 5 formed on the first end surface) extends outwardly from the first end surface (Fig. 1 – first terminal 3 has a width that extends from its inner surface to an outer one).

Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Mino does not disclose the combination of elements recited in amended claim 1 because the wrinkles are space in the vertical direction, which meets the limitations for the recited first direction in amended claim 1, and that the unit cell of Mino is folded to create rounded surfaces along a top and a bottom of the unit cell that extends between end surfaces.
However, the examiner disagrees, as further explained in this Office Action in the rejection for claim 1 above, because the first direction also corresponds to the horizontal direction as wrinkles are formed on both sides in this direction, which then changes the definition of the top and bottom of the unit cell of Mino to the top layer of 6 and the bottom layer of 5, both planar (not rounded) surfaces.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721